DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
As to claim 7 (dependent on claim 1), the phrase “the corresponding patterns” recited in lines 2-3 of claim 7 should be changed to “the corresponding pattern” in order to be consistent with “a corresponding pattern” recited in line 13 of claim 1.  Appropriate correction is required.
As to claim 7 (dependent on claim 1), the phrase “the area of the first portion” recited in line 3 of claim 7 should be changed to “an area of the first portion”, since “an area of the first portion” was not previously recited in the claim.  Appropriate correction is required.
As to claim 7 (dependent on claim 1), the phrase “the area of the second portion” recited in lines 3-4 of claim 7 should be changed to “an area of the second portion”, since an area of the second portion was not previously recited in the claim.  Appropriate correction is required.
As to claim 8 (dependent on claim 7), the phrase “the area of the pattern facing the first portion” recited in line 2 of claim 8 should be changed to “an area of the pattern facing the first portion”, since “an area of the pattern facing the first portion” was not previously recited in the claim.  Appropriate correction is required.
As to claim 8 (dependent on claim 7), the phrase “the area of the pattern facing the second portion” recited in line 3 of claim 8 should be changed to “an area of the pattern facing the second portion”, since “an area of the pattern facing the second portion” was not previously recited in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear whether “the patterns” recited in line 18 of the claim refer to “first pattern”, “second pattern”, “a conductive pattern”, “third pattern”, “fourth pattern”, “bridge pattern” or “a corresponding pattern” previously recited in the claim.  Which patterns are you referring to?
As to claim 8 (dependent on claim 1), it is unclear whether “the pattern” recited in lines 2 and 3 of the claim refer to refer to “first pattern”, “second pattern”, “a conductive pattern”, “third pattern”, “fourth pattern”, “bridge pattern” or “a corresponding pattern” previously recited in claim 1.  Which pattern are you referring to?
Claims 2-7, and 9-15 are rejected based on dependence on claim 1.





Allowable Subject Matter
Claims 1-6, and 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record does not disclose applicant’s claimed invention:
“An electronic device, comprising: a display member comprising an light emitting element and an encapsulation layer covering the light emitting element; and	a sensing layer disposed on the encapsulation layer and including a plurality of unit sensing areas; the sensing layer comprising:a first pattern and a second pattern spaced apart in a first direction; a conductive pattern disposed between the first pattern and the second pattern; a third pattern and a fourth pattern spaced apart in a second direction intersecting the first direction with the first pattern and second patterns interposed therebetween; 	a bridge pattern connected to the third and fourth patterns; and an auxiliary electrode comprising protrusion portions protruding in a direction toward a corresponding pattern, the auxiliary electrode disposed between an adjacent one of the first to fourth patterns, and extending in diagonal directions intersecting each of the first and second directions; wherein each of the first to fourth patterns comprises recess portions corresponding to the protrusion portions facing each other, and  wherein pitches of the recess portions included in each of the patterns facing each other are different from each other.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624